RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–5, 7–16 and 18–20 are pending in this application.
Claims 6 and 17 are canceled.
Claims 1–5, 7–16 and 18–20 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/26/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.
The Applicant argues that the combination of Choudhury et al. (10,581,736), Manzalini et al. (2007/0121507), and Bhattacharya (2015/0222557) fail to teach each and every element of the Applicant’s claimed technique. The Applicant specifically alleges that the combination fail to teach or suggest “while the amount of the traffic rerouted onto the backup tunnel is increased.” Remarks at 9. The Applicant supports this assertion by pointing out that Choudhury merely makes traffic prediction based upon past traffic measures, and “does not appear to make any Id. at 11.
The Examiner respectfully disagrees. The Applicant appears to be arguing that the performance measurements that are obtained by the service “while the amount of the traffic rerouted onto the backup tunnel is increased” must be used to reroute traffic from a first tunnel onto the backup tunnel, which Choudhury does not teach since it uses measurements of previous time period to make a machine-learned prediction of future events and reroute traffic in the future. However, the claim does not require this particular interpretation under the broadest reasonable interpretation standard.
At least the independent claim 1 requires, amongst other limitations, that (1) the act of rerouting of traffic from first tunnel onto the backup tunnel be initiated by the service and based on the expected information gain being greater than a predetermined tunnel; (2) the service obtains, while traffic is being rerouted onto a backup tunnel and is increasing, the performance measurements for the traffic rerouted onto the backup tunnel; and (3) use the performance measurements obtained to train a machine learning model to predict whether rerouting traffic tunnel will satisfy future SLA. See Claim 1 as amended on 2/26/2021.
Here, the act of rerouting the traffic onto the backup tunnel being increased is not dependent upon the obtained performance measurements. Training a machine learning model to predict whether rerouting the traffic satisfies the SLA is dependent upon the obtained performance measurement. It is immaterial exactly when the performance measurements are made, as long as the measurements are made while the traffic is being rerouted onto a backup tunnel and is being rerouted in an increasing fashion. Choudhury patent performs measurements during every arbitrary time period, including the period where traffic is being rerouted from primary to a backup. See, Choudhury at col. 15 ll. 65-67 and col. 16 ll. 1-22.
The amended limitation has been updated with claim mappings and explanations below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 12-14, 18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Choudhury et al. (10,581,736) in view of Manzalini et al. (2007/0121507), and further in view of Bhattacharya (2015/0222557).
Regarding claims 1, 12 and 20, Choudhury substantially teaches a method comprising:	
computing, by a service in a network, an expected information gain associated with rerouting traffic from a first tunnel onto a backup tunnel in the network (Fig. 1, SDN controller 155 can control the plurality of nodes and interconnected nodes; col. 2 ll. 32-51, traffic engineering via end-to-end MPLS-TE for traffic path optimization is disclosed; in case of failure of a corresponding primary path, FRR [fast reroute] backup path configuration can kick in as a way of protecting against failure of said primary path; see also col. 3 ll. 17-20; col. 5 ll. 23-49, ability to compute end-to-end path traffic vector for a telecommunication network for both primary path and backup/secondary path for purposes of link failure protection is disclosed; in particular, traffic prediction for a given link at future time period can be calculated [col. 5 ll. 44-49], including different backup paths that may yield improvement in backup path fail-over 
initiating, by the service and based on the expected information gain, rerouting of the traffic from the first tunnel onto the backup tunnel (col. 3 ll. 17-20; col. 17 ll. 1-22, primary path can be rerouted to a backup path based on particular selection of the backup path configuration);
obtaining, by the service, and while the amount of the traffic rerouted onto the backup tunnel is increased, performance measurements for the traffic rerouted onto the backup tunnel (col. 4 ll. 2-9, traffic measurements on actual paths can be made; Fig. 5; col. 15 ll. 65-67 and col. 16 ll. 1-22, making traffic measurements in terms of previous time period of the plurality of previous time periods in order to make a partial autocorrelation of training data associated with previous time period exceeding a threshold is disclosed; this describes a process where plurality of traffic measurements are made in every single time period for purpose of generating future forecasts, and measurement of such time period would also include the time period where there is an active rerouting of traffic to a backup tunnel and such traffic is increasing [because the traffic is rerouted from primary paths as previously cited; see also col. 3 ll. 17-20; col. 17 ll. 1-22]); and
using, by the service, the performance measurements to train a machine learning model to predict (col. 5 ll. 50-53, periodic adjustment to backup paths in the network using machine-learning-based knowledge of future traffic pattern changes is disclosed; col. 15 ll. 43-46, machine learning model can be employed to calculate traffic estimates for end-to-end paths including primary and backup paths)

Manzalini from the same field of endeavor teaches being greater than a predetermined level (¶91, in MPLS traffic engineering system [¶¶4-5], traffic engineering of MPLS links based on traffic predictions whereby predicted aggregated traffic crossing interface that are compared to preselected thresholds of imminent congestion and underutilization is used to decide whether and/or how to take a next action; in other words, a simulation/prediction of traffic that crosses a preselected threshold is determined to create a problem before the problem actually happens which is used to take preventative measures),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Choudhury using Manzalini to be able to prevent possible issues such as congestion of an MPLS link before such links do get congested.
However, the teachings do not explicitly teach wherein an amount of the traffic rerouted onto the backup tunnel is increased until the backup tunnel does not meet a service level agreement (SLA) of the traffic; whether rerouting traffic from the first tunnel onto the backup tunnel will satisfy the of the traffic.
Bhattacharya from the same field of endeavor teaches wherein an amount of the traffic rerouted onto the backup tunnel is increased until the backup tunnel does not meet a service level agreement (SLA) of the traffic (¶180, rerouting traffic until alternate paths facing SLA contract violation again is disclosed);
whether rerouting traffic from the first tunnel onto the backup tunnel will satisfy the SLA of the traffic (¶¶178-80, for MPLS traffic engineered networks, monitoring and measuring SLA parameters of transport tunnel services is "independently monitored and checked against SLA 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Choudhury using Bhattacharya to maintain proper SLA with respect to customer's traffic and reduce or even eliminate any possible SLA violations in order to maximize profit as a provider of MPLS routing services.

Regarding claims 2 and 13, Choudhury, Manzalini and Bhattacharya teach the limitations of claims 1 and 12 respectively. Choudhury further teaches proactively, by the service (col. 5 ll. 62-65),
Bhattacharya further teaches predicting, by the service and using the trained model, that rerouting traffic from the first tunnel onto the backup tunnel will satisfy the SLA of the traffic (¶¶178-80, SLA contract violation or non-violation can be determined based on monitoring and measuring of SLA parameters of transport tunnel services in networks such as MPLS traffic engineered networks); and
rerouting traffic from the first tunnel onto the backup tunnel, prior to the first tunnel not satisfying the SLA of the traffic and based in part on the prediction that rerouting the traffic onto the backup tunnel will satisfy the SLA of the traffic (¶¶178-80, re-routing of the path occurs based on re-optimization principles rather than actual failure of the link [although the backup paths would also be re-routed in case of failure of primary path]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Choudhury using Bhattacharya to maintain proper SLA with respect to customer's traffic and reduce or even eliminate any possible SLA violations in order to maximize profit as a provider of MPLS routing services.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Choudhury using Bhattacharya to maintain proper SLA with respect to customer's traffic and reduce or even eliminate any possible SLA violations in order to maximize profit as a provider of MPLS routing services.

Regarding claims 7 and 18, Choudhury, Manzalini and Bhattacharya teach the limitations of claims 1 and 12 respectively. Choudhury further teaches distributing, by the service, the trained machine learning model to a router in the network (col. 9 ll. 27-30; ll. 51-55, existence of multiple controllers 131-137 as well as plurality of SDN controllers 155 is disclosed; SDN controllers in coordinating path vector construction would have to coordinate with each other using the distributed PCE environment with multiple PCEs responsible for different zones, area, functionality, etc. [PCEs are path computation elements, col. 10 ll. 9-25]).

Claims 4 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Choudhury et al. (10,581,736) in view of Manzalini et al. (2007/0121507), further in view of Bhattacharya (2015/0222557), and further in view of Hughes et al. (2019/0274070).
Regarding claims 4 and 15, Choudhury, Manzalini and Bhattacharya teach the limitations of claim 1. However, the combined teachings do not explicitly teach wherein the network comprises a software-defined wide area network (SD-WAN).
Hughes from the same field of endeavor teaches wherein the network comprises a software-defined wide area network (SD-WAN) (¶58 and ¶125, SD-WAN networks being used as part of MPLS network having active/backup access links is disclosed; see also ¶1260).
.

Claims 5 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Choudhury et al. (10,581,736) in view of Manzalini et al. (2007/0121507), further in view of Bhattacharya (2015/0222557), and further in view of Kenthapadi et al. (10,558,923).
Regarding claims 5 and 16, Choudhury, Manzalini and Bhattacharya teach the limitations of claims 1 and 12 respectively. Choudhury further teaches wherein the machine learning model is a Bayesian model, and wherein computing the expected information gain associated with rerouting traffic from the first tunnel onto the backup tunnel in the network comprises: using the model to predict an outcome of rerouting the traffic from the first tunnel onto the backup tunnel (col. 4 ll. 10-33, using Bayesian nonlinear regression model to for a statistical model that forecasts traffic on each end-to-end path is disclosed); and
However, the combined teachings do not explicitly teach measuring a variance between the predicted outcome and the obtained performance measurements.
Kenthapadi from the same field of endeavor teaches measuring a variance between the predicted outcome and the obtained performance measurements (col. 14 ll. 50-67 to col. 15 ll. 1-7, comparing prediction of a value based on a machine learning model to an actual value for variance is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Kenthapadi to more accurately assess the accuracy of the predicted models, as comparison of such variance would provide a determination of the confidence level in the submitted data (col. 14 ll. 50-67).

s 8 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Choudhury et al. (10,581,736) in view of Manzalini et al. (2007/0121507), Bhattacharya (2015/0222557), and further in view of Di Pietro et al. (2017/0279832).
Regarding claims 8 and 19, Choudhury, Manzalini and Bhattacharya teach the limitations of claims 1 and 12 respectively. However, the combined teachings do not explicitly teach generating, by the service, sample application traffic; and sending, by the service, the generated application traffic with the traffic rerouted onto the backup tunnel.
Di Pietro from the same field of endeavor teaches generating, by the service, sample application traffic; and sending, by the service, the generated application traffic with the traffic rerouted onto the backup tunnel (¶81, ability to transmit sets of sample data regarding operation of the network for analysis of the network is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Di Pietro to more effectively determine if there are any potential anomalies in the network through evaluation using sampled data. (¶81)

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Choudhury et al. (10,581,736) in view of Manzalini et al. (2007/0121507), further in view of Bhattacharya (2015/0222557), and further in view of Teshome et al. (2020/0134394).
Regarding claim 9, Choudhury, Manzalini and Bhattacharya teach the limitations of claim 1. Choudhury further teaches wherein computing the expected information gain associated with rerouting traffic from the first tunnel onto the backup tunnel in the network comprises: estimating an amount of training data for the machine learning model that was obtained under similar conditions as those associated with rerouting traffic from the first tunnel onto the backup tunnel (col. 15 ll. 43-64, when estimating traffic for plurality of end-to-end 
However, the combined teachings do not explicitly teach wherein the machine learning model is a non-Bayesian model, and
Teshome from the same field of endeavor teaches wherein the machine learning model is a non-Bayesian model (¶59, employing non-Bayesian inference methods for statistical inferencing for machine learning modeling for further prediction is disclosed), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Teshome to account for situations where machine learning predictions do not follow previously known patterns of event happenstance, such as situations that may result in a dutch book instances.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Choudhury et al. (10,581,736) in view of Manzalini et al. (2007/0121507), further in view of Bhattacharya (2015/0222557), further in view of Teshome et al. (2020/0134394), and further in view of Majda et al. ("Fundamental Limitations of Ad Hoc Linear and Quadratic Multi-level Regression Models for Physical Systems", June 2012).
Regarding claim 10, Choudhury and Bhattacharya teach the limitations of claim 1. However, the combined teachings do not explicitly teach wherein the machine learning model is a non-Bayesian model, and wherein computing the expected information gain associated with rerouting traffic from the first tunnel onto the backup tunnel in the network comprises: using an ad-hoc regression model to map input features of the machine learning model to a measure of model uncertainty.
Teshome from the same field of endeavor teaches wherein the machine learning model is a non-Bayesian model (¶59, employing non-Bayesian inference methods for statistical inferencing for machine learning modeling for further prediction is disclosed), and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Teshome to account for situations where machine learning predictions do not follow previously known patterns of event happenstance, such as situations that may result in a dutch book instances.
However, the combined teachings do not explicitly teach wherein computing the expected information gain associated with rerouting traffic from the first tunnel onto the backup tunnel in the network comprises: using an ad-hoc regression model.
Majda from the same field of endeavor teaches wherein computing the expected information gain associated with rerouting traffic from the first tunnel onto the backup tunnel in the network comprises: using an ad-hoc regression model (p. 1334, ad hoc regression strategies is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Majda to account for situations where the underlying models of the machine learning trained models are represented best by nonlinear models (p. 1334).

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Choudhury et al. (10,581,736) in view of Manzalini et al. (2007/0121507), further in view of Bhattacharya (2015/0222557), further in view of Teshome et al. (2020/0134394), and further in view of Racz et al. (2014/0341042).
Regarding claim 11, Choudhury, Manzalini and Bhattacharya teach the limitations of claim 1. However, the combined teachings do not explicitly teach wherein the machine learning 
Teshome from the same field of endeavor teaches wherein the machine learning model is a non-Bayesian model (¶59, employing non-Bayesian inference methods for statistical inferencing for machine learning modeling for further prediction is disclosed), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Teshome to account for situations where machine learning predictions do not follow previously known patterns of event happenstance, such as situations that may result in a dutch book instances.
However, the combined teachings do not explicitly teach wherein computing the expected information gain associated with rerouting traffic from the first tunnel onto the backup tunnel in the network comprises: measuring a loss reduction associated with retraining the model.
Racz from the same field of endeavor teaches wherein computing the expected information gain associated with rerouting traffic from the first tunnel onto the backup tunnel in the network comprises: measuring a loss reduction associated with retraining the model (¶55, ability to perform traffic loss measurement upon a service tunnel rerouting occurrence is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Racz to better provide more reliable and stable delivery of Internet data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/              Supervisory Patent Examiner, Art Unit 2458